DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                    QUENTIN Y. WASHINGTON,

                             Appellant,

                                  v.

                        STATE OF FLORIDA,

                              Appellee.


                           No. 2D21-1653



                        September 24, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Philip J. Federico, Judge.


PER CURIAM.

     Affirmed. See § 775.084(3)(a)(6), Fla. Stat. (2007); Fla. R.

Crim. P. 3.800(a)(2); Washington v. State, 293 So. 3d 469 (Fla. 2d

DCA 2019) (table decision); Greenlee v. State, 591 So. 2d 310 (Fla.
2d DCA 1991); Johnson v. State, 917 So. 2d 1011 (Fla. 4th DCA

2006).


CASANUEVA, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2